Citation Nr: 0818899	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.

In a July 1993 rating decision, the RO denied service 
connection for PTSD.  Although notified of the denial of the 
claim, the veteran did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 decision in which the RO reopened the 
veteran's claim for service connection for PTSD, but then 
denied the claim on the merits.  The veteran filed a notice 
of disagreement (NOD) in July 2004, and the RO issued a 
statement of the case (SOC) in December 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2005.

In May 2005, the veteran and his wife  testified during a 
hearing before RO personnel; a transcript of that hearing is 
associated with the claims file.  In July 2005, the RO issued 
a supplemental SOC (SSOC) reflecting the continued denial of 
the claim for service connection for PTSD, on the merits, 
following a de novo review of the entire evidence of record.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Accordingly-and, in view of the Board's 
favorable disposition on the claim to reopen-the  Board has 
characterized appeal as encompassing the matters set forth on 
the title page.

The Board's decision granting the petition to reopen the 
claim for service connection for PTSD is set forth below.  
The claim for service connection for PTSD, on the merits, is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

 
FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for PTSD has been accomplished.

2.  In July 1993, the RO denied service connection for PTSD.  
Although notified of the denial in August 1993, the veteran 
did not initiate an appeal..

3.  Additional evidence associated with the claims file since 
the RO's July 1993 denial includes evidence that was not 
previously before agency decision makers that is not 
cumulative or duplicative of other evidence of record, that 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD, and that raises a 
reasonable possibility of substantiating the claim..


CONCLUSION OF LAW

1.  The RO's July 1993 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's July 1993 denial is 
new and material, the criteria for reopening the claim for 
service connection for PTSD are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

As noted above, the veteran's claim for service connection 
for PTSD previously was considered and denied.  In a July 
1993 decision, the RO denied the veteran's claim for service 
connection for PTSD on the bases that there was no  evidence 
submitted to establish that the veteran had a current 
diagnosis of PTSD, there was no evidence the veteran was ever 
involved in combat, and no reasonably objective evidence that 
the veteran suffered a stressful event outside the range of 
usual human experience that would be markedly distressing to 
almost anyone.   The evidence of record then consisted of the 
veteran's service treatment records (which reflect no 
complaints, findings or diagnosis of any psychiatric 
disorder, to include PTSD), as well as service personnel 
records, which showed his military occupational specialty in 
Vietnam was a laundry machine operator, not indicative of 
involving duties that would have exposed him to a more than 
ordinarily stressful environment, and the veteran's 
statements.  

Although notified of the RO's July 1993 denial in an August 
1993 letter, the veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis. See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran filed a current claim for service connection for 
PTSD in January 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the July 1993 RO 
decision that denied the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the July 1993 RO decision, pertinent evidence added to 
the claims file includes a November 2002 Social Security 
Disability examination report reflecting that the veteran was 
diagnosed with PTSD, chronic, with origins in childhood and 
exacerbated by Vietnam experience; a February 2004 VA 
examination report reiterating the  veteran's statement that  
a buddy of his named "Joe" was killed in Vietnam, and 
reflecting a - a diagnosis of PTSD, chronic, mild; and 
private medical records from Dartmouth-Hitchcock clinic from 
1998 to October 2004 showing different psychiatric diagnoses, 
to include mood swings with PTSD in April 2004. 

Also of record is the transcript of a May 2005 RO hearing 
during which the veteran testified that while in Vietnam, his 
camp was under enemy fire, and during "incoming" he got 
hurt and went in for a "banged up knee"; he clarified that 
his injury was not due to being shot 

The Board notes that the additional evidence received 
includes medical evidence  reflecting current diagnoses of 
PTSD.  As these records have not previously been considered 
by agency adjudicators, and are not cumulative or duplicative  
of evidence previously of record, they are "new".  As 
indicated above, the veteran was previously denied service 
connection for PTSD, in part, because he was not found to 
have a valid diagnosis of PTSD, and this evidence now 
reflects medical diagnoses of the condition; thus, the 
evidence relates to an unestablished fact that is necessary 
to substantiate the claim.  Moreover, when such diagnoses are 
considered in light of the additional information the veteran 
has provided regarding his in-service experiences, to include 
that in his attempt to avoid "incoming" fire at his camp, 
he hurt his knee (for which there is a service treatment 
record), the Board also finds this evidence provides a 
reasonable possibility of substantiating the claim.  The 
Board reiterates that, for purposes of reopening, the 
credibility of the evidence is presumed.  See Justus, 3 Vet. 
App. at 512-513.

As new and material evidence pertinent to the previously 
denied claim for service connection for PTSD has been 
received, the  Board finds that the criteria for reopening 
the claim are met.   See 38 U.S.C.A. § 5108;  38 C.F.R. § 
3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited 
extent, the appeal is granted.


REMAND

As the veteran's claim for service connection for PTSD has 
been reopened, the Board finds that further development on 
the claim for service connection, on the merits, is 
warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); )credible supporting evidence that claimed in- 
service stressor(s)r occurred.; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and   38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy." See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2007).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f) (2007).

In this case, while there is no specific evidence to 
establish that the veteran engaged in combat with the enemy, 
one of his claimed in-service-stressors involves being  while 
at his unit's camp.  In this regard, during the May 2005 RO 
hearing, the veteran testified that he hurt his knee while 
there was "incoming" enemy fire at camp.  Consistent with 
this assertion is acontemporaneous June 1969 service 
treatment record reflecting that the veteran was treated for 
residuals of an April 1969 right knee injury when he bumped 
his knee against a wall during "incoming."  

As did the RO in the March 2004 decision on appeal, the Board 
finds that the in-service records tends to provide objective 
support that the veteran was subject to a missile attack on, 
at least, one occasion.  While the examiner's notation may 
have been based on the veteran's own reported history, and 
there is no service department evidence that the veteran's 
unit was subject to missile attacks, ,the Board points out 
requiring corroboration of every detail defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  The Board further notes that, 
regardless of the source of the information noted in the in-
service service treatment, the fact that the report was 
prepared contemporaneous to the event described therein adds 
to the credibility of the information noted therein. 

Accordingly, the Board finds that the aforementioned medical 
record  provides credible supporting evidence that the 
alleged stressor actually occurred.  Given this finding, the 
remaining question is whether the veteran has PTSD as a 
result of the verified in-service stressor.  As the medical 
evidence does not currently include an appropriate medical 
opinion that specifically addresses this question, further 
development in this regard is warranted. 


Hence, the RO should arrange for the veteran to undergo VA 
PTSD examination, by a psychiatrist, at a VA medical 
facility. The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in a denial of the reopened claim.  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the requested examination, the RO 
should obtain and associate with the claims file all 
outstanding pertinent medical records.

The record reflects that  the veteran underwent a November 
2002 private psychological examination for SSD (Social 
Security disability) benefits.  However, no records regarding 
a claim for disability benefits from the Social Security 
Administration (SSA) have been associated with the claims 
file.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain a 
copy of any SSA decision regarding the claim for disability 
benefits pertinent to the claim for service connection for 
PTSD, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Also, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim for 
service connection, on the merits, notifying him that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should request 
that the appellant submit all evidence in his possession, and 
ensure that its letter to him meets the notice requirements 
of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as  appropriate.  The RO should specifically 
request that the veteran provide authorization to enable it 
to obtain treatment records from Dartmouth-Hitchcock Clinic 
from October 2004 to the present.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
for service connection for PTSD, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should send to the veteran and 
his representative a VCAA-compliant 
notice letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on  appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
furnish authorization to enable VA to 
obtain all records of his pertinent 
medical treatment and evaluation records 
from Dartmouth-Hitchcock Clinic from 
October 2004 to the present

The RO should request the veteran to 
furnish all pertinent evidence in his 
possession not already of record, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The RO 
should also ensure that its letter meets 
the notice requirements of 
Dingess/Hartman (cited to above)-
particularly as regards disability 
ratings and effective dates-as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA PTSD examination, by a psychiatrist 
(M.D.), at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the  examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies,  to include psychological 
testing, if deemed warranted, should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is advised that 
only specifically corroborated in-service 
stressful event(s)-here, the veteran 
being subject to at least one missile 
attack during his Vietnam service in 
April 1969If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for PTSD.  If the veteran 
fails, without good cause,  to report to 
the examination scheduled in connection 
with the reopened claim, the RO must 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim for 
service connection, on the merits, in 
light of all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE  E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


